Warner, Chief Justice.
The plaintiffs brought its'action of trover against thé defendant to recover certain described negotiable coupon bonds, and on the trial thereof there was a verdict for the plaintiffs. The defendant made a motion for a new trial on various grounds, which was overruled, and the defendant excepted.
The plaintiffs filed a separate and distinct bill of exceptions, alleging error in the ruling of the court on several grounds pending the trial, after the judgment of the court had been rendered in their favor overruling the defendant’s motion for a new trial. There were no exceptions filed by the plaintiffs to the rulings of the court pendente Ute as provided by the 4250th section of the Code. After the main case had been argued here which had been brought up on defendant’s bill of exceptions, the case of the plaintiffs was called on the docket, when a motion was made to dismiss it on the ground that it did not appear in the record before the court, that any judgment had been rendered against the ■ plaintiffs in the court below which'this court could review so as to affirm or reverse the same. Since the adoption of the Code, either party, at any stage of the cause, may file his exceptions to any decision, sentence or decree of the superior. court, and have the same certified and allowed and en*286tered of record in the cause; and should the case at its final termination be carried by writ of error to the supreme court by either party, error may be assigned upon such bill of exceptions, etc. The plaintiffs not having filed their bill of exceptions to the rulings of the court pendente lite and entered the same of record, as provided by the 4250th section of the Code, the writ of error is dismissed.